          Case 19-12325-EPK   Doc 91    Filed 07/30/19   Page 1 of 17



                  UNITED STATES BANKRUPTCY COURT
                   SOUTHERN DISTRICT OF FLORIDA
                      WEST PALM BEACH DIVISION
                         www.flsb.uscourts.gov

IN RE:                                          CASE NO.: 19-12325-EPK

                                                CHAPTER 11
CREATIVE PYROTECHNICS, LLC

     Debtor.
______________________________/




                     PLAN OF REORGANIZATION
                  FOR CREATIVE PYROTECHNICS, LLC




                                  KELLEY, FULTON & KAPLAN P.L.
                                  Attorneys for Debtor in Possession
                                  1665 Palm Beach Lakes Blvd.
                                  The Forum - Suite 1000
                                  West Palm Beach, Florida 33401
                                  Telephone: (561) 491-1200
                                  Facsimile: (561) 684-3773


                                       By: ____/s/_Dana Kaplan___
                                           Dana Kaplan, Esquire
                                           Florida Bar No.: 44315
                   Case 19-12325-EPK                 Doc 91          Filed 07/30/19          Page 2 of 17



                                               TABLE OF CONTENTS

ARTICLE I – DEFINITIONS ............................................................................................ 1

ARTICLE II - PROVISIONS FOR ADMINISTRATIVE CLAIMS & FEES ......................... 4

ARTICLE III - CLASSIFICATION OF OTHER CREDITOR’S CLAIMS AND
     TREATMENT OF CLASSES OF CREDITORS AND CLAIMS UNDER THE PLAN
     ............................................................................................................................. 5

ARTICLE IV – IMPAIRMENT .......................................................................................... 8

ARTICLE V - EXECUTION OF THE PLAN ..................................................................... 9

ARTICLE VI - POST-CONFIRMATION REORGANIZED................................................ 9

DEBTOR’S STRUCTURE ............................................................................................... 9

ARTICLE VII - EXECUTORY CONTRACTS AND UNEXPIRED LEASES...................... 9

ARTICLE VIII - MODIFICATION OF THE PLAN ............................................................. 9

ARTICLE IX - CONFIRMATION REQUEST ................................................................. 10

ARTICLE X - EFFECT OF CONFIRMATION ................................................................ 11

ARTICLE XI - RETENTION OF JURISDICTION ........................................................... 11

ARTICLE XII- MISCELLANEOUS ................................................................................. 13




                                                                 2
             Case 19-12325-EPK        Doc 91       Filed 07/30/19   Page 3 of 17



       CREATIVE PYROTECHNICS, LLC, Debtor in Possession, hereby proposes the

following Plan of Reorganization pursuant to Chapter 11 of the Bankruptcy Code.

                                ARTICLE I – DEFINITIONS

       For purposes of this Plan of Reorganization, and as may be amended, (hereinafter

referred to as the "Plan") and to the extent not otherwise provided herein, the terms below

shall have the respective meanings hereinafter set forth and, unless otherwise indicated,

the singular shall include the plural and any term in the Plan which is not defined below, but

which is used in the Bankruptcy Code, shall have the meaning assigned to it in the

Bankruptcy Code. The following terms when used in this Plan shall, unless the context

otherwise requires, have the following meanings:

       1.1    "Administrative Claim" means a claim allowed under Section 503(b) of the

Bankruptcy Code that is entitled to priority under Section 507(a)(1) of the Bankruptcy Code.

       1.2    "Allowed Claim" means (1) any claim listed in the Debtor’s Schedules as filed

in connection with its Bankruptcy and not scheduled as unliquidated, contingent or

disputed, and/or (2) any claim against the Debtor, a Proof of which was timely filed on or

before the bar date established by Order of the Bankruptcy Court pursuant to Bankruptcy

Rule 3003(c) for claims against the Debtor’s estate, against which filed claim no objection

to the allowance thereof has been interposed, or as to any such objection there has been a

final order entered and/or (3) any claim against the Debtor which is reduced to writing and

is consented to by the Debtor and liquidated in an amount, which writing has been

approved by a final Order.

       1.3    "Allowed Priority Claim" means that portion of an Allowed Claim entitled to



                                               1
              Case 19-12325-EPK       Doc 91       Filed 07/30/19   Page 4 of 17



priority under Section 507(a)(3), (4) (6) and (8) of the Bankruptcy Code.

       1.4    "Allowed Secured Claim" means an Allowed Claim of a creditor secured by a

"Lien", as that term is defined in Section 101(37) of the Bankruptcy Code against any

"property" of the Debtor’s estate, but only to the extent of the "value", as determined by the

Bankruptcy Court pursuant to Section 506(a) of the Bankruptcy Code and Bankruptcy Rule

3012 or as otherwise agreed to, of such creditors interest in such estate's interest in such

property, but excluding claims under Section 506(b). In accordance with the definition set

forth in Section 506(a) of the Bankruptcy Code, an "Allowed Secured Claim" specifically

excludes that portion of an Allowed Claim of a creditor having a Lien against any property

of the Debtor’s estate to the extent that the value of such creditors interest is less than the

amount of such allowed claim. Only liens on property of the estate of the Debtor or on the

proceeds thereof which are valid, perfected, and enforceable under applicable law and not

subject to avoidance under the Bankruptcy Code or applicable non-Bankruptcy Law shall

be an Allowed Secured Claim.

       1.5    "Allowed Tax Claim" means any Allowed Claim of a taxing authority entitled to

priority treatment under Section 507(a)(8) of the Bankruptcy Code.

       1.6    "Allowed Unsecured Claim" means any Allowed Claim which is not an

Administrative Claim, an Allowed Priority Claim, or an Allowed Secured Claim.

       1.7    "Claimant" means the holder of a claim.

       1.8    "Continuing Operations" means the ongoing business operation and such

other businesses in which the reorganized Debtor may engage from time to time.

       1.9    "Debtor" means CREATIVE PYROTECHNICS, LLC.

       1.10   "Disputed Claim" means any Claim designated as disputed, contingent or

                                               2
              Case 19-12325-EPK       Doc 91       Filed 07/30/19   Page 5 of 17



unliquidated in the Debtor’s Schedules filed in connection with this Bankruptcy Case, or

any Claim against which an objection to the allowance thereof has been, or will be,

interposed, and as to which no final Order has been entered.

       1.11 "Effective Date" means thirty (30) days after the entry of the Order of

Confirmation at which time the initial payments called for herein will commence, unless

stated otherwise in the Plan.

       1.12 "Final Order" means an Order or Judgment entered by the Bankruptcy Court,

or another Court of competent jurisdiction, in connection with the Debtor’s reorganization

case, which has not been reversed, stayed, modified, or amended and as to which the time

to appeal or to seek certiorari, review or rehearing has expired, as to which no petition for

certiorari, review or rehearing is pending or as to which any right to appeal or to seek

certiorari, review or rehearing has been waived in writing in a manner satisfactory to the

Debtor.

       1.13   "Leases" means those certain Leases that are property of the Estate under

which machinery, equipment or real property are leased to the Debtor or by the Debtor, as

may be applicable.

       1.14 "Plan" means this Plan of Reorganization, including any amendments or

modifications thereto.

       1.15 "Priority Claim" means a claim which qualifies for priority treatment under

Section 507(a)(3), (4) or (6) of the Bankruptcy Code, other than Administrative Claims and

Tax Claims.

       1.16 “Pro Rata” means in the same proportion as each creditor’s Allowed Claim

bears to the total claims of the class; i.e., a creditor’s pro rata distribution shall be a

                                               3
              Case 19-12325-EPK       Doc 91       Filed 07/30/19   Page 6 of 17



percentage of the total funds available for distribution which is equal to the amount of the

creditor’s claim, divided by the sum of (a) the total amount of all Allowed Claims and (b) the

amount of all Disputed Claims.

       1.17   "Record Date" means (a) for the purpose of voting on the Plan, the date of

entry of an Order approving the Disclosure Statement with respect to the Plan, and, (b) for

the purpose of any distribution to holders of allowed interest under the Plan, the

Confirmation Date.

       1.18 "Secured Creditor" means the holder of an allowed Secured Claim.

       1.19 "Tax Claim" means a claim filed by a Taxing Authority alleging priority status

under Section 507(a)(8) of the Bankruptcy Code.

       1.20 "Unsecured Creditor" means the holder of an Allowed Unsecured Claim, other

than an Administrative Claim, Priority Claim, Secured Claim or Tax Claim.

       1.21 "Confirmation Date" means the date in which the Confirmation Order is entered

on the Docket by the Bankruptcy Clerk.

       1.22   "Confirmation Order" means an Order of the Bankruptcy Court confirming the

provisions of the Plan of Reorganization, and any amendments or modifications thereto,

pursuant to 11 U.S.C. Section 1129 of the Bankruptcy Code.

         ARTICLE II - PROVISIONS FOR ADMINISTRATIVE CLAIMS & FEES

       2.1    Administrative Claims

       All allowed Administrative Claims of the type specified in 11 U.S.C. Section

507(a)(1) shall be paid (a) in full on the Effective Date of the Plan, or (b) if such claim is

objected to, on the date of the Final Order allowing any such Administrative Claim, or (c)

upon such other terms as may be agreed to between the Debtor and each such

                                               4
             Case 19-12325-EPK        Doc 91       Filed 07/30/19   Page 7 of 17



Administrative Claimant. All case related payments for services, costs, and expenses will

be subject to Court approval. The administrative claimants include the Debtor’s attorney

and the Office of the U.S. Trustee. Payment of the administrative claims for the Debtor’s

counsel is subject to set off for pre-petition retainers, as well as approval by the Court of

very detailed fee applications. The scheduling Order for Confirmation will set forth a

deadline for the filing of all administrative claims, which will be paid on or before

confirmation, unless other payment arrangements are reached between the Debtor and the

claimant.

       2.2    All Fees Due Under Section 1129(a)(12) of the Bankruptcy Code shall be

paid as required by 28 U.S.C. Section 1930, or as ordered by the Court at confirmation.

     ARTICLE III - CLASSIFICATION OF OTHER CREDITOR’S CLAIMS AND
   TREATMENT OF CLASSES OF CREDITORS AND CLAIMS UNDER THE PLAN

       3.1    An Allowed Claim is part of a particular class only to the extent that the

Allowed Claim qualifies within the definition of that class and, is in a different class to the

extent that the remainder of the Claim qualifies within the description of a different class.

       3.2    All payments under this Plan shall commence on the Effective Date of the

Plan, unless indicated otherwise.

       3.3    The remaining Creditors and Allowed Claims are divided into the following

classes, which classes shall be mutually exclusive, and satisfied in full as follows:

       A.     Administrative Claims: The administrative claimants include the Debtor’s

attorney and the Office of the U.S. Trustee. Payment of the administrative claims for the

Debtor’s counsel is subject to set off for pre and post-petition retainers, as well as approval

by the Court of very detailed fee applications. The scheduling Order for Confirmation will


                                               5
              Case 19-12325-EPK        Doc 91       Filed 07/30/19   Page 8 of 17



set forth a deadline for the filing of all administrative claims, which will be paid on or before

confirmation.

       1.       Class One (CenterState Bank of Florida, N.A. Secured Claim):

CenterState Bank of Florida, N.A.’s secured claim in the amount of $125,625.41 shall be

paid in equal monthly installments beginning on the effective date of the Plan at 5.25%

interest in an amount of $2,385.12 per month for sixty (60) months. CenterState Bank of

Florida, N.A. filed a Proof of Claim in this matter. This claim is impaired.

       2.       Class Two (Reliant Funding Secured Claim): Reliant Funding’s secured

claim in the amount of $60,639.90 shall be paid in equal monthly installments beginning on

the effective date of the Plan at 5.25% interest in an amount of $1,151.31 per month for

sixty (60) months. Reliant Funding filed a Proof of Claim in this matter. This claim is

impaired.

       3.       Class Three (Tokyo Century (USA) Inc. Secured Claim): By virtue of its

Amended Proof of Claim (Claim #3), Tokyo Century’s claim is allowed in the total amount

of $147,528.99, but is bifurcated as an Allowed Secured Claim in the amount of

$106,025.00 and an Unsecured Claim in the amount of $41,503.99. The claim is secured

by (i) one (1) 2015 Isuzu NPR-HD 16’ Supreme Dry Van VINJALC4W164F7000511, (ii)

one (1) 2016 Isuzu NPR-HD 16’ Supreme Dry Van with Maxon Liftgate VIN

JALC4W167G7002447 and (iii) 2017 Isuzu NPR-HD 16’ Supreme Dry Van VIN

JALC4W16XH7001195.           The portion of this claim that is an Unsecured Claim shall be

treated in Class 7. The portion of this claim that is an Allowed Secured Claim in the

amount of $106,025.00 shall be paid in equal monthly installments beginning on the



                                                6
             Case 19-12325-EPK       Doc 91       Filed 07/30/19   Page 9 of 17



effective date of the Plan at 5.25% interest in an amount of $1,719.85 per month for

seventy-two (72) months. This claim is impaired.

       4.     Class Four (Hitachi America Capital Corp. Secured Claim): Hitachi

America Capital Corp. secured claim in the amount of $31,611.88 shall be paid in equal

monthly installments beginning on the effective date of the Plan at 5.25% interest in an

amount of $600.18 per month for 60 months. The claim is secured by (i) one (1) 2016

Isuzu NPR, VIN ending in 001597, (ii) one (1) 2015 Supreme 16' Van Body VIN ending in

2469, (iii) One (I) 2015 Maxon TE20 Lift Gate, VIN ending in 2993. Hitachi America Capital

Corp. filed a Proof of Claim in this matter. This claim is impaired.

       5.     Class Five (Toyota Industries Commercial Finance, Inc. Secured Claim):

The Debtor shall pay the cure claim of Toyota Industries Commercial Finance, Inc. under

Master Lease Agreement No. 9253 two forklifts Serial Nos. 76545 & 84316 in the amount

of $2,940.21 over twenty-four (24) months at $122.51 per month. In addition, the Debtor

will continue to make regular payments under the Master Lease in the amount of $389.28

plus applicable taxes for 76545 and $404.85 for serial number 84316.              The claim is

impaired.

       6.     Class Six (The Internal Revenue Service Priority Claim.): The Internal

Revenue Service’s priority claim in the amount of $1,867.82 shall be paid in equal monthly

installments beginning on the effective date of the Plan at 5.25% interest in an amount of

$160.11 per month over twelve (12) months. The Internal Revenue Service filed a Proof of

Claim in this matter. This claim is unimpaired.

       7.     Class Seven (Firepower Displays Critical Vendor Claim): The Debtor shall



                                              7
               Case 19-12325-EPK      Doc 91         Filed 07/30/19   Page 10 of 17



pay the critical vendor class of Firepower Displays in the amount of $111,178.47 (the

“Settlement Amount”) as follows: (i) $30,000 by August 1, 2019; $10,000 September 1,

2019, October 1, 2019, November 1, 2019, December 1, 2019, January 1, 2019, February

1, 2010 and March 1, 2020 and a final payment of $11,178.47 by April 1, 2019. The claim

is impaired.

       8.       Class Eight (General Unsecured Claims): The General Unsecured claims

include all other allowed claims of Unsecured Creditors of the Debtor, subject to any

Objections that are filed and sustained by the Court. The undisputed general unsecured

claims of Debtor total the amount of $237,030.13 after anticipated objections are filed,

which will be repaid over the five (5) year term of the Plan at the rate of $350.00 per month

on a pro-rata basis. The payments will commence on the Effective Date of the Plan. The

dividend to this class of creditors is subject to change upon the determination of objections

to claims. To the extent that the Debtor is successful or unsuccessful in any or all of the

proposed Objections, then the dividend and distribution to each individual creditor will be

adjusted accordingly. These claims are impaired.

       3.4      Blank Ballot

                Any ballot not filed in accordance with the filing instructions on the Ballot

pertaining to this Plan shall be not be counted for voting purposes.

                                ARTICLE IV – IMPAIRMENT

       4.1      According to the above terms of this Plan, Classes 1, 2, 3, 4, 5, 7 and 8 are

impaired. Impaired Classes will be treated as fully set forth in Article III above. Unimpaired

classes are not entitled to vote for the Plan.



                                                 8
             Case 19-12325-EPK      Doc 91       Filed 07/30/19   Page 11 of 17



                       ARTICLE V - EXECUTION OF THE PLAN

       5.1    The creditors will be paid from the current and the projected future income

received of the Debtor. The Debtor submits that there will be sufficient income to make all

distributions pursuant to the Plan on the secured claims and provide a reasonable dividend

to unsecured creditors, as reflected in the Disclosure Statement and Exhibits attached

thereto.

       5.2    Upon the entry of the Confirmation Order, the Debtor shall be vested with all

the Debtor in Possessions’ rights, title and interests in the assets of CREATIVE

PYROTECHNICS, LLC, free and clear, of all claims and interests of Creditors, except as

otherwise provided herein. The tax provisions and exemptions of 11 U.S.C., Section 1146

shall apply to all transactions contemplated by this Plan.

       5.3     After the entry of Order of Confirmation, the Reorganized Debtor will

manage their financial and business affairs without further supervision of the Court.

       5.4    The Disbursing Agent for the initial distribution under the Plan shall be the

Kelley, Fulton & Kaplan, P.L. from funds assembled for confirmation or otherwise. All

subsequent payments shall be made by the Debtor and/or the reorganized Debtor.

                ARTICLE VI - POST-CONFIRMATION REORGANIZED
                             DEBTOR’S STRUCTURE

       6.1    The Debtor shall continue to be operated by Elwood J. Weppel. Elwood J.

Weppel shall continue to own 100% of the membership interest in the Debtor.

       ARTICLE VII - EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       7.1    Any and all Executory Contracts and unexpired leases of the Debtor not

expressly assumed herein, not assumed prior to the Confirmation Date, or as of the


                                             9
             Case 19-12325-EPK       Doc 91    Filed 07/30/19    Page 12 of 17



Confirmation Date, the subject of pending applications to assume, shall be rejected.

       7.2    Any claim for a rejected contract or lease shall be paid as a General

Unsecured Claim by agreement, or upon determination by the Court, to the extent that

such claims are allowed.

       7.3    The Debtor intends to assume the following leases:

               Toyota Industries Commercial Finance, Inc.

                       ARTICLE VIII - MODIFICATION OF THE PLAN

       8.1    The Debtor may propose amendments to or modifications of this Plan, and

any amendments thereto, at any time prior to confirmation with the leave of Court upon

notice to parties entitled to receive the same. After confirmation, the Debtor, may, with

approval of the Court, and so long as it does not materially adversely affect the interest of

creditors, remedy any defect or omission, or reconcile any inconsistencies of the Plan, or in

the Order of Confirmation, in such a manner as is necessary to carry out the purposes and

effect of this Plan.

       8.2    The Debtor further reserves the right, at any time after confirmation, to pay

down at a faster rate to any different class the sums indicated and set forth in Articles III

above, should such monies be available.

                        ARTICLE IX - CONFIRMATION REQUEST

       9.1    If all of the applicable provisions of 11 U.S.C. Section 1129(a), [other than

paragraph (8)], are found to have been met with respect to the Plan, the Debtor seeks

confirmation pursuant to 11 U.S.C. Section 1129(a). The Debtor reserves the right, in the

event that impaired classes reject the Plan of Reorganization, or any amendments or



                                              10
              Case 19-12325-EPK      Doc 91     Filed 07/30/19    Page 13 of 17



modifications thereto, to seek confirmation of the Plan pursuant to the “cramdown”

provisions of 11 U.S.C. Section 1129(b), if the Court finds at a hearing on confirmation that

the Plan does not discriminate unfairly and is fair and equitable with respect to each

dissenting class. Furthermore, in order for the Plan to be confirmed, of the ballots or votes

cast, Creditors that hold at least 2/3's in amount and more than 1/2 in number of the

allowed claims of impaired classes must accept the Plan.

                       ARTICLE X - EFFECT OF CONFIRMATION

       10.1    Discharge: Except as otherwise provided in this Plan, confirmation of the

Plan shall be deemed to have discharged the Debtor, and its professionals, pursuant to

Section 1141(d)(1) of the Code from any claim that arose on or prior to the Confirmation

Date, and any claim of a kind specified in Section 502(g), (h) or (I) of the Bankruptcy Code

whether or not: (i) a proof of the claim is filed or deemed to be filed under Sections 501 and

1111(a) of the Bankruptcy Code; (ii) such claim is allowed under Section 502 of the

Bankruptcy Code; or (iii) the holder of such claim has accepted the Plan.

       10.2    The payments to be made pursuant to this Plan by the Debtor shall be in full

settlement and satisfaction of all claims against the Debtor.

                     ARTICLE XI - RETENTION OF JURISDICTION

       11.1    From and after entry of the Confirmation Order, the Bankruptcy Court shall

retain such jurisdiction as is legally permissible over the reorganization case to insure that

the purpose and intent of this Plan is carried out and for the following purposes: (a) to hear

and determine any and all objections to the allowance of any claim; (b) to determine the

classification of the claim of any creditor and the reexamination of any claims which have



                                              11
            Case 19-12325-EPK       Doc 91     Filed 07/30/19   Page 14 of 17



been allowed for the purposes of voting. The failure by the Debtor to object to, or to

examine any claims for the purposes of voting, shall not be deemed a waiver of the

Debtor’s right to object, or reexamine the claim in whole or in part; (c) to hear and

determine any and all applications for compensation for and reimbursement of expenses to

professionals, as well to hear and determine any and all applications for compensation and

reimbursement of expenses to professionals as well as to hear and determine claims

entitled to priority under Section 507(a)(1) of the Bankruptcy Code, and enforce all Orders

entered on such fee applications; (d) to enable the Debtor to prosecute any and all

proceedings which may be brought to set aside liens or encumbrances and to recover any

transfers, property, or damages to which the Debtor may be entitled under applicable

provisions of the Bankruptcy Code or any Federal, State or local laws; including causes of

action, controversies, disputes and conflicts between the Debtor and any other party

including but not limited to any causes of actions for objections to claims, preferences or

fraudulent transfers and obligations or equitable subordination; and to enter any Order

showing that good, sufficient and marketable legal title is conveyed to the purchaser of any

of the Debtor’s property; (e) to consider any necessary valuation issues under Section 506

of the Code, and any proceeding to determine the amount, validity and priority in

connection with the Debtor’s property; (f) to determine the rights of any party with respect

to the assumption or rejection of any Executory Contracts or Unexpired Leases; (g) to

correct any default, cure any omission or reconcile any inconsistency in the Plan or Order

of Confirmation, as may be necessary to carry out the purposes and intent of this Plan; (h)

to modify this Plan after Confirmation, pursuant to applicable sections of the Code; (i) to

enforce and interpret the terms and conditions of this Plan; (j) to enter Orders to enforce

                                             12
              Case 19-12325-EPK      Doc 91     Filed 07/30/19   Page 15 of 17



the title, rights and power of the estate as the Court may deem necessary; (k) to enter an

Order concluding and closing this case; (l) to make such Order or give such directions as

may be appropriate under Section 1142 of the Code.

                            ARTICLE XII- MISCELLANEOUS

       12.1    Headings: Headings are utilized in this Plan for the convenience of reference

only and shall not constitute a part of this Plan for any other purpose.

       12.2    Defects, Omissions and Amendments: This Plan may be altered, amended

or modified by the Debtor before or after the Confirmation Date as provided in Section

1127 of the Bankruptcy Code.

       12.3    Governing Law: Except to the extent that the Bankruptcy Code or State Law

is applicable, all rights and obligations arising under this Plan shall be governed by, and

construed and enforced in accordance with the Laws of the State of Florida, and venue in

the Southern District of Florida, West Palm Beach Division or Palm Beach County.

       12.4    Severability: Should any provision of this Plan be determined to be

unenforceable, such determination in no way limit or affect the enforceability and the

operative effect of any or all other provisions of this Plan.

       12.5    Consistency: Should any portion of this Plan or accompanying Disclosure

Statement conflict with and portion of the Petition, Schedules, Statement of Financial

Affairs, pleadings or correspondence related to this matter, then the terms herein shall

prevail and supersede all others.

       12.6    Quarterly Trustee Fees; The Debtor is current in the payment of all quarterly

fees to the U.S. Trustee to date. Pursuant to 28 U.S.C. Section 1930(a)(6), the Debtor

shall pay to the U.S. Trustee’s office all appropriate quarterly fees based upon post-petition

                                              13
            Case 19-12325-EPK        Doc 91    Filed 07/30/19    Page 16 of 17



disbursements until this case is closed by the entry of a final decree on the confirmed Plan.

Notwithstanding any other provisions of the Plan to the contrary, the Debtor shall pay the

United States Trustee the appropriate sum required pursuant to 28 U.S.C. Section

1930(a)(6), within ten (10) days of the entry of the order confirming this Plan, for pre-

confirmation periods and simultaneously provide to the United States Trustee an

appropriate report indicating the cash disbursements for the relevant period. The Debtor,

as reorganized Debtor, shall further pay the United States Trustee the appropriate sum

required pursuant to 28 U.S.C. Section 1930(a)(6) for post confirmation periods within the

time period set forth in 28 U.S.C. Section 1930(a)(6), based upon all post-confirmation

disbursements made by the reorganized Debtor, until the earlier of the closing of this case

by the issuance of a Final Decree by the Bankruptcy Court, or upon the entry of an Order

by the Bankruptcy Court dismissing this case or converting this case to another chapter

under the United States Bankruptcy Code, and the reorganized Debtor shall provide to the

United States Trustee upon the payment of each post-confirmation payment as appropriate

report indicating all the cash disbursements for the relevant period.




             THE REST OF THIS PAGE IS INTENTIONALLY LEFT BLANK




                                              14
           Case 19-12325-EPK     Doc 91   Filed 07/30/19   Page 17 of 17




This Plan of Reorganization has been executed this 30                July
                                                   __th day of _____________, 2019.



                                            Creative Pyrotechnics, LLC

                                            DEBTOR IN POSSESSION




                                      By: _____________________________
                                                  Elwood J. Weppel, President




                                            KELLEY, FULTON & KAPLAN, P.L.
                                            Attorneys for Debtor in Possession
                                            1665 Palm Beach Lakes Blvd.
                                            The Forum - Suite 1000
                                            West Palm Beach, FL 33401
                                            Tel.: (561) 491-1200
                                            Fax: (561) 684-3773

                                            By: /s/ Dana Kaplan____________
                                                  DANA KAPLAN, ESQUIRE
                                                  Florida Bar No.: 44315
